DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 8 recites the limitation "said outer wall" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Examiner will interpret outer wall to mean perimeter wall as disclosed in the specification.
Regarding claims 10 and 17, it is unclear to the examiner whether “an exterior opening, wherein said exterior opening is located in said perimeter wall proximate to said first end of said walkway and configured for the ingress and egress of a small animal onto said track from outside of said litter box” is the same exterior opening or separate from “an exterior opening, wherein said exterior opening is located in said perimeter wall proximate to said first end of said walkway and configured for the ingress and egress of a small animal onto 
Claims 11-16 are rejected due to dependency from claim 10.
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 8 and 16 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Claim 8 is currently dependent on claim 9 and does not reference a claim previously set forth. Henceforth the examiner will read claim 8 as being dependent to claim 7. Claim 16 is currently dependent on claim 16 and does not reference a claim previously set forth. Henceforth the examiner will read claim 16 as being dependent to claim 10.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:


(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 5-8, 10, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kiera (US 5,806,461).
Regarding claim 1, Kiera teaches a litter box (Figs 1-6) comprising: a container comprising a perimeter wall extending the perimeter (Fig 2 Item 20- hood portion) of said, a top, and defining a basin (Fig 2 Item 50- lower portion) configured for retaining litter; a walkway positioned above said basin and configured for a small animal to walk on a length of said walkway (Fig 2 Item 31- perforate walkway), wherein said walkway comprises an inner wall (Fig 2 Item 30- interior wall) on a first side of said walkway and is defined by said perimeter wall (Fig 2 Item 20- hood portion) on a second side of said walkway, wherein said inner wall defines a cavity (Fig 2 Item 52- open area) extending generally from said top extending to said basin, wherein said walkway comprises a grate (Fig 2 Item 31- perforate walkway) configured for litter to fall through said grate (Col. 4 Lines 39-49); a divider positioned on said walkway (Fig 2 Item 30a-c- interior wall) and configured to provide a first end to said walkway and a second end to said walkway (Fig 2, Col. 5 Lines 32-37); an exterior opening, wherein said exterior opening (Fig 2 Item 24- entrance- exit aperture) is located in said perimeter wall proximate to said first end of said walkway and configured for the ingress and egress of a small animal onto said track from outside of said container; an interior opening (Fig 2 Item 52- open section), wherein said interior opening is located proximate to said second side of said divider, wherein said internal opening is configured for the ingress and egress of a small animal between said track and said cavity (Col. 5 Lines 32-42).
Regarding claim 2, Kiera teaches all of the abovementioned claim 1 and further teaches wherein said perimeter wall comprises an upper section (Fig 2 Item 20- hood portion) and a lower section (Fig 2 Item 50- lower portion), wherein said upper section comprises said top and said lower section comprises said basin, wherein said upper section and said lower section are configured to open (Col. 3 Lines 44-49).
Regarding claim 5, Kiera teaches all of the abovementioned claim 2 and further teaches wherein said walkway is attached to said lower section (Col. 5 Lines 54-61).
Regarding claim 6, Kiera teaches all of the abovementioned claim 2 and further teaches wherein said walkway is configured for placement on top of said lower section of said perimeter wall (Col. 5 Lines 54-61), wherein said upper section is configured for placement on top of said walkway (Col. 5 Line 62 thru Col. 6 Line 2).
Regarding claim 7, Kiera teaches all of the abovementioned claim 1 and further teaches wherein said divider is integral with said inner wall (Col. 4 Lines 56-60).
Regarding claim 8, Kiera teaches all of the abovementioned claim 7 (see 112d rejection above for claim 8) and further teaches wherein said divider is integral with said outer wall (Col. 4 Lines 49-54, Col. 5 Lines 54-61).
Regarding claim 10, Kiera teaches a litter box (figs 1-6) comprising: a tray, said tray comprising a bottom wall and a tray perimeter wall, said tray defining a basin (Fig 2 Item 50- lower portion); an upper housing (Fig 2 Item 20- hood portion), said upper housing comprising an perimeter wall and a top, wherein said upper housing is configured to cover said tray (Fig 2), wherein said upper housing is configured to be removably attached to said tray perimeter wall (Col. 3 Lines 44-49); a walkway positioned above said basin (Fig 2 Item 31- perforate walkway) and configured for a small animal to walk on a length of said walkway, wherein said walkway comprises a grate configured for litter to fall through said grate, wherein, said walkway is defined by said perimeter wall on an exterior side of said walkway (Fig 2, Col. 5 Lines 44-53); an inner wall attached on an interior side of said walkway (Fig 2 Items 30- interior wall), wherein said inner wall defines a cavity (Fig 2 Item 52- open area) extending generally from said top to said basin; a divider (Fig 2 Item 30a-c- interior wall) positioned on said walkway and configured to provide a first end to said walkway and a second end to said walkway (Fig 2, Col. 5 Lines 32-37); an exterior opening (Fig 2 Item 24- entrance-exit aperture), wherein said exterior opening is located in said perimeter wall proximate to said first end of said walkway (Fig 2) and configured for the ingress and egress of a small animal onto said track from outside of said litter box (Col. 5 Lines 32-37); an interior opening, wherein said interior opening is located in said inner wall proximate to said second end of said walkway and configured for the ingress and egress of a small animal between said walkway and said basin. an exterior opening (Fig 2 Item 24- entrance-exit aperture), wherein said exterior opening is located in said perimeter wall proximate to said first end of said walkway (Fig 2) and configured for the ingress and egress of a small animal onto said track from outside of said container (Col. 5 Lines 32-37); an interior opening (Fig 2 Item 52- open section), wherein said interior opening is located proximate to said second side of said divider, wherein said internal opening is configured for the ingress and egress of a small animal between said track and said cavity (Col. 5 Lines 32-42).
Regarding claim 13, Kiera teaches all of the abovementioned claim 10 and further teaches wherein said inner wall is configured to be removably attached to said walkway (Col. 5 Lines 15-24).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Kiera (US 5,806,461) as applied to claim 1 above, and further in view of Walter (US 5,713,302 ).
Regarding claim 3, Kiera teaches all of the abovementioned claim 1 but does not teach wherein said perimeter wall comprises a generally round shape.
Walter teaches within the same field of endeavor and reasonably pertinent to the invention a pet waste containment system (Fig 1) wherein said perimeter wall comprises a generally round shape (Fig 1 Item 10- waste containment system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of  Kiera’s catwalk litter box with the further teachings of Walter’s round litter box shape in order to create a symmetrical shape for injection molding. Furthermore, the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04).
Claims 4 is rejected under 35 U.S.C. 103 as being unpatentable over Kiera (US 5,806,461) as applied to claim 2 above, and further in view of Bauer (US 2015/0020743 A1).
Regarding claim 4, Kiera teaches all of the abovementioned claim 1 and further teaches wherein said walkway is integrally attached to other components of the walkway litter box (Col. 4 Lines 49-54).
However, Kiera is silent as to said walkway attached to said upper section.
Bauer teaches within the same field of endeavor and reasonably pertinent to the invention a pet litter box (Fig 10) wherein said walkway (Fig 10 Item 106- grate floor assembly) is attached to said upper section ([0057]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Kiera’s catwalk litter box with the further teachings of Bauer’s grate floor assembly in order to secure the walkway to the upper portion of the litter box, allowing full access to the cat litter contained in the lower portion. Furthermore, making elements integral is generally recognized as being within the level of ordinary skill in the art.  In re Larson, 340 F.2d 965, 968, 144 USPQ 347, 349 (CCPA 1965).
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Kiera (US 5,806,461) as applied to claim 1 above, and further in view of Walter (US 5,713,302) and Remick (US 10,375,923).
Regarding claim 9, Kiera teaches all of the abovementioned claim 1 but is silent to wherein said container comprises a cylindrical shape, wherein said walkway comprises a ring shape.
Walter teaches within the same field of endeavor and reasonably pertinent to the invention a pet waste containment system (Fig 1) wherein said container comprises a cylindrical shape (Fig 1 Item 10- waste containment system).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of  Kiera’s catwalk litter box with the further teachings of Walter’s cylindrical litter box shape in order to create a symmetrical shape for injection molding. Furthermore, the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04).
Remick teaches within the same field of endeavor and reasonably pertinent to the invention a cat litter box (Fig 1) wherein said walkway comprises a ring shape (Fig 1 Item 112- grate).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Kiera’s catwalk litter box with the further teachings of Remick’s ring-shaped grate in order to create a longer perforated walkway to thoroughly remove excess litter from the animal’s paws. Furthermore, the change in form or shape, without any new or unexpected results, is an obvious engineering design. See In re Dailey, 149 USPQ 47 (CCPA 1966) (see MPEP § 2144.04).
Claims 11, 12, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Kiera (US 5,806,461) as applied to claim 10 above, and further in view of Bauer (US 2015/0020743 A1).
Regarding claim 11, Kiera teaches all of the abovementioned claim 10 but does not teach wherein said walkway is configured to be removably attached from said upper housing.
Bauer teaches within the same field of endeavor and reasonably pertinent to the invention a pet litter box (Fig 10) wherein said walkway is configured to be removably attached from said upper housing ([0056]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of Kiera’s catwalk litter box with the further teachings of Bauer’s grate floor assembly in order to create separable parts for easy cleaning. Furthermore, the Courts have held that making known elements separable is within the skill of a person of ordinary skill in the art. See In re Dulberg, 129 USPQ 348 (CCPA 1961) (see MPEP § 2144.04).
Regarding claim 12, modified Kiera teaches all of the abovementioned claim 11 and further teaches wherein said walkway is configured to be removably attached from said tray (Kiera- Col. 5 Lines 54-61).
Regarding claim 14, Kiera teaches all of the abovementioned claim 10 but is silent to wherein said inner wall is configured to be removably attached to said top.
Bauer teaches within the same field of endeavor and reasonably pertinent to the invention a pet litter box (Fig 10) wherein said inner wall (Fig 14b Item 180- divider wall) is configured to be removably attached to said top ([0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of  Kiera’s catwalk litter box with the further teachings of Bauer’s removable divider wall in order to separate litter box components for ease of cleaning. Furthermore, the Courts have held that making known elements separable is within the skill of a person of ordinary skill in the art. See In re Dulberg, 129 USPQ 348 (CCPA 1961) (see MPEP § 2144.04).
Regarding claim 15, Kiera teaches all of the abovementioned claim 10 and further teaches wherein said divider wall is attached to said perimeter wall (Col. 4 Lines 49-54, Col. 5 Lines 54-61).
However, Kiera is silent as to said divider is slideably attached to said perimeter wall.
Bauer teaches within the same field of endeavor and reasonably pertinent to the invention a pet litter box (Fig 10) wherein said divider (Fig 14b Item 180- divider wall) is slideably attached to said perimeter wall ([0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of  Kiera’s catwalk litter box with the further teachings of Bauer’s removable divider wall in order to separate litter box components for ease of cleaning. Furthermore, the Courts have held that making known elements separable is within the skill of a person of ordinary skill in the art. See In re Dulberg, 129 USPQ 348 (CCPA 1961) (see MPEP § 2144.04).
Regarding claim 16, Kiera teaches all of the abovementioned claim 10 (see 112d rejection above for claim 16) and further teaches wherein said divider and said inner walls can be attached (Col. 5 Lines 15-24).
However, Kiera is silent as to said divider is slideably attached to said inner wall.
Bauer teaches within the same field of endeavor and reasonably pertinent to the invention a pet litter box (Fig 10) wherein said divider (Fig 14b Item 180- divider wall) is slideably attached to other litter box components ([0060]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provided the teachings of  Kiera’s divider and inner walls with the further teachings of Bauer’s removable divider wall in order to separate litter box components for ease of cleaning. Furthermore, the Courts have held that making known elements separable is within the skill of a person of ordinary skill in the art. See In re Dulberg, 129 USPQ 348 (CCPA 1961) (see MPEP § 2144.04).
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Kiera (US 5,806,461) in view of Bauer (US 2015/0020743 A1).
Regarding claim 17, Kiera teaches a litter box (Figs 1-6) comprising: a tray, said tray comprising a bottom wall and a tray perimeter wall, said tray defining a basin (Fig 2 Item 50- lower portion); an upper housing (Fig 2 Item 20- hood portion), said upper housing comprising an perimeter wall and a top (Fig 2), wherein said upper housing is configured to cover said tray, wherein said upper housing is configured to be removably attached to said tray perimeter wall (Col. 3 Lines 44-49); a walkway positioned above said basin (Fig 2 Item 31- perforate walkway) and configured for a small animal to walk on a length of said walkway, wherein said walkway comprises a grate configured for litter to fall through said grate, wherein, said walkway is defined by said perimeter wall on an exterior side of said walkway (Fig 2, Col. 5 Lines 44-53); wherein said walkway is removably attached to said perimeter wall (Col. 5 Lines 54-61); an exterior opening (Fig 2 Item 24- entrance-exit aperture), wherein said exterior opening is located in said perimeter wall proximate to said first end of said walkway (Fig 2) and configured for the ingress and egress of a small animal onto said track from outside of said litter box (Col. 5 Lines 32-37); an exterior opening (Fig 2 Item 24- entrance-exit aperture), wherein said exterior opening is located in said perimeter wall proximate to said first end of said walkway (Fig 2) and configured for the ingress and egress of a small animal onto said track from outside of said container (Col. 5 Lines 32-37); an interior opening (Fig 2 Item 52- open section), wherein said interior opening is located proximate to said second side of said divider, wherein said internal opening is configured for the ingress and egress of a small animal between said track and said cavity (Col. 5 Lines 32-42).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CALEB K HRUBES whose telephone number is (303)297-4295.  The examiner can normally be reached on Monday-Friday 7:30 - 4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joshua Huson can be reached on (571)270-5301.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.K.H./Examiner, Art Unit 3642                                                                                                                                                                                                        
/JOSHUA D HUSON/Supervisory Patent Examiner, Art Unit 3642